



COURT OF APPEAL FOR ONTARIO

CITATION: Suvajac v. A-1 Siding and Windows (Niagara) Ltd.,
    2013 ONCA 617

DATE: 20131010

DOCKET: C56688

Hoy A.C.J.O., Laskin and Tulloch JJ.A.

BETWEEN

Goran Suvajac

Applicant (Respondent in Appeal)

and

A-1 Siding and Windows (Niagara) Ltd., Jakov
    Ojvan and Mary Ojvan (aka Maria Ojvan)

Respondents (Appellants)

John A. Crossingham, for the respondents (appellants)

Peter Anderson, for the applicant (respondent)

Heard:  October 7, 2013

On appeal from the judgment of Justice C.S. Glithero of
    the Superior Court of Justice, dated January 14, 2013.

APPEAL BOOK ENDORSEMENT


[1]

Appeal abandoned.

[2]

Costs to the respondent in the agreed upon amount of $6,000, all
    inclusive.


